IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40286
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SAUL DIAZ-LOPEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-353-1
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Saul Diaz-Lopez appeals his sentence following his guilty

plea conviction for illegal re-entry after deportation in

violation of 8 U.S.C. § 1326(a) and (b).    Diaz-Lopez argues that

his prior felony conviction was an element of the offense of the

instant conviction.   Diaz-Lopez acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but he seeks to preserve the issue for possible Supreme

Court review in light of Apprendi v. New Jersey, 120 S. Ct. 2348



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                           No. 00-40286
                                -2-

(2000).   Diaz-Lopez's argument is foreclosed by Almendarez-

Torres, 523 U.S. at 235.

     AFFIRMED.